Citation Nr: 0307500	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  00-21 743	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
actinic keratosis.  

2.  Entitlement to a rating in excess of 10 percent for 
hepatitis.  

3.  Entitlement to an earlier effective date prior to May 14, 
1998, for a total scheduler rating for post-traumatic stress 
disorder (PTSD).  

4.  Entitlement to an earlier effective date prior to May 14, 
1998, for a 10 percent rating for hepatitis.  

5.  Entitlement to eligibility to Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.  

6.  Entitlement to special monthly compensation based upon a 
need for aid and attendance.  

7.  Entitlement to special monthly compensation based upon 
housebound status.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Esq.  


INTRODUCTION

The veteran had active military service from October 1969 to 
October 1972.  

The present matter comes before the Board of Veterans' 
Appeals (Board) from July 1999 and November 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The veteran was scheduled for a 
January 2003 travel board hearing before the undersigned 
member of the Board.  The veteran failed to report.  

The issue with respect to an earlier effective date prior to 
May 14, 1998, for a 10 percent rating for actinic keratosis; 
as well as entitlement to special monthly compensation based 
upon a need for aid and attendance, will be discussed in the 
remand section of this decision.  

In a February 2003 statement, the veteran's representative 
filed an informal claim for service connection for a lung 
disorder.  In January 2000, the veteran's representative also 
requested that the veteran's service-connected disabilities 
be considered permanent and total for rating purposes.  Both 
these issues are referred to the RO for consideration.  






FINDINGS OF FACT

1.  The veteran's authorized representative filed a 
substantive appeal with respect to the issues of a rating in 
excess of 10 percent for actinic keratosis; a rating in 
excess of 10 percent for hepatitis; an earlier effective date 
prior to May 14, 1998, for a total scheduler rating for post-
traumatic stress disorder; an earlier effective date prior to 
May 14, 1998, for a 10 percent rating for hepatitis; and 
eligibility to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.  

2.  On January 28, 2003, prior to the promulgation of a 
decision, the Board received notification from the veteran's 
authorized representative that she wished to withdraw the 
veteran's claims on appeal which were a rating in excess of 
10 percent for actinic keratosis; a rating in excess of 10 
percent for hepatitis; an earlier effective date prior to May 
14, 1998, for a total scheduler rating for post-traumatic 
stress disorder; an earlier effective date prior to May 14, 
1998, for a 10 percent rating for hepatitis; and eligibility 
to Dependents' Educational Assistance under 38 U.S.C. Chapter 
35.  

3.  The veteran currently is rated as 100 percent disabled 
due to service-connected PTSD, and is assigned separate 10 
percent disability ratings for service-connected hepatitis 
and actinic keratosis.  

4.  The veteran's service-connected disabilities render him 
unable to leave his home.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran's authorized representative have been met.  
38 U.S.C.A. § 7105(d)(3), (5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).  

2.  The criteria for establishing entitlement to special 
monthly compensation based upon a need for housebound status 
have been met. 38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. 
§§ 3.350, 3.352 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West  2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims has 
held the VCAA to be inapplicable when there is extensive 
factual development in a case, and there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating a claim.  Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  Since the decision constitutes a full grant of the 
benefits on the issue of entitlement to special monthly 
compensation based upon housebound status, further assistance 
is not required to assist the veteran in substantiating his 
claim.

Withdrawal of claims on appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the veteran or by his or her authorized 
representative, except that prior to April 18, 2003, a 
representative may not withdraw a Substantive Appeal filed by 
the veteran personally without the express written consent of 
the veteran.  38 C.F.R. § 20.204(c); see 68 Fed. Reg. 13,235-
6 (March 19, 2003) (to be codified at 38 C.F.R. § 20.204).

In this instance, the veteran's attorney submitted 
substantive appeals with respect to the issues of a rating in 
excess of 10 percent for actinic keratosis; a rating in 
excess of 10 percent for hepatitis; an earlier effective date 
prior to May 14, 1998, for a total scheduler rating for post-
traumatic stress disorder; entitlement to an earlier 
effective date prior to May 14, 1998, for a 10 percent rating 
for hepatitis; and entitlement to eligibility to Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35.  In a 
statement submitted to the Board, dated in January 2003, the 
veteran's attorney withdrew those issues from appeal.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the above noted claims and they 
are dismissed without prejudice.  

Housebound Status

Special monthly compensation may be payable pursuant to 38 
U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i), where the 
veteran has a single service-connected disability rated as 
100 percent disabling, and (1) has additional service- 
connected disability or disabilities ratable at 60 percent, 
separate and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
the service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a direct result of service-connected disabilities to his 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical areas, and it is reasonably certain 
that the disability or disabilities will continue throughout 
his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

The veteran and his representative essentially assert that, 
owing to impairment associated with his service-connected 
PTSD, he is confined to his immediate premises.  He therefore 
contends that he qualifies for special monthly compensation 
based on being housebound.  In the present case, the veteran 
has been awarded a total scheduler rating for his service-
connected PTSD.  He is also service connected for actinic 
keratosis and hepatitis, each rated as 10 percent disabling.  
The veteran has no other service-connected disabilities.  

In November 1998, the veteran underwent a VA examination.  
The examiner's diagnosis was severe chronic obstructive 
pulmonary disease and cartilage damage to both knees.  The 
veteran was noted as being able to walk only short distances 
without assistance and requiring home oxygen.  The examiner 
reported that the veteran arrived at the examination with a 
friend in attendance and in a wheelchair.  The examiner noted 
that the veteran's primary limiting factor was lung disease 
and not musculoskeletal factors.  

A June 1999 VA examination report notes that the veteran's 
PTSD was mild.  A global assessment of functioning score was 
noted as 64.  

A VA hospital discharge summary, dated in October 1999, 
reflects the veteran's diagnosis and treatment for PTSD.  A 
global assessment of functioning was noted as 60.  

Statements from William Coopwood, M.D., show that in 
September 1999, the veteran's global assessment of function 
was assessed as 20 with a maximum of 30 over the previous 12 
months.  In April 2000, Dr. Coopwood noted that the veteran 
had increased PTSD symptoms.  The veteran was reported to be 
living alone, socially avoidant, and experiencing labile 
emotion.  Dr. Coopwood also opined that the veteran was 
totally disabled from any future employment.  He assigned a 
global assessment of functioning score of 30.  

An assessment of the veteran by Ken Allen, A.C.P., L.C.S.W., 
L.M.S.W., dated in January 2003, notes that the veteran was 
unable to work at any significant gainful employment due 
primarily to his PTSD, that he was unable to tolerate groups 
of people and was a loner who isolated and avoided people.  
Additionally, it was noted that the veteran had few friends, 
had almost no social life and did not leave his home other 
than for doctor's appointments.  Furthermore, it was reported 
that the veteran was basically housebound due to his PTSD and 
hepatitis. 

Following a full and thorough review of the evidence of 
record, the Board concludes that there is reasonable doubt as 
to whether the veteran is housebound for special monthly 
compensation purposes.  The Board recognizes that the veteran 
meets the initial prerequisite for special monthly 
compensation pursuant to 38 U.S.C.A. § 1114(s) in that his 
service-connected disability, PTSD, is evaluated as 100 
percent disabling.  In addition, the veteran has been 
service-connected for hepatitis and actinic keratosis.  

A statement from Ken Allen, a licensed clinical social 
worker, notes the veteran to be basically housebound due to 
his PTSD and hepatitis.  While there is other evidence of 
record that other nonservice-connected disabilities limit the 
veteran physically, such as severe chronic obstructive 
pulmonary disorder, a clinical professional competent to 
assess the affect  PTSD and hepatitis  have on the veteran, 
has opined that these disabilities result in the veteran's 
housebound status.  

Thus, when the Board considers the evidence of record and, 
finding all reasonable doubt in favor of the veteran, the 
requirements for entitlement to special monthly compensation 
for being housebound pursuant to 38 U.S.C.A. § 1114(s) have 
been met.  38 U.S.C.A. § 5107(b) (2002).  


ORDER

Entitlement to special monthly compensation for housebound 
status is granted

The appeal associated with a rating in excess of 10 percent 
for actinic keratosis is dismissed.  

The appeal associated with a rating in excess of 10 percent 
for hepatitis is dismissed.  

The appeal associated with an earlier effective date prior to 
May 14, 1998, for a total scheduler rating for post-traumatic 
stress disorder is dismissed.  

The appeal associated with an earlier effective date prior to 
May 14, 1998, for a 10 percent rating for hepatitis; is 
dismissed.  

The appeal associated with eligibility to Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35, is 
dismissed.

REMAND

In a July 1999 rating decision, the veteran was granted 
service connection for actinic keratosis and awarded a 10 
percent disability evaluation.  In a statement in support of 
claim, received in July 2000, the veteran noted, "I should 
have a higher rating for keratosis with [an] earlier 
effective date."  The RO issued a statement of the case in 
August 2000.  While the effective date issue was discussed 
very briefly, no cite to the regulations under 38 C.F.R. 
§ 3.400 was made.  Subsequently, in November 2000, the 
veteran's claim for an increased rating for actinic keratosis 
was denied.  The veteran's representative filed a notice of 
disagreement in January 2001, disagreeing, in particular, 
with the denial of that claim as well as with the effective 
date of the original award.  

As such, the veteran noted his disagreement with the 
effective date assigned for the award of 10 percent for 
actinic keratosis.  The RO has not provided the veteran with 
a statement of the case on the effective date issue and the 
issue, unlike the increased rating claim for actinic 
keratosis, has not been withdrawn from appellate status by 
the veteran or his representative.  Because the notice of 
disagreement placed the issue in appellate status, the matter 
must be remanded for the RO to issue a statement of the case.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

During the pendency of the veteran's appeal, as noted above, 
the Veterans Claims Assistance Act of 2000 was enacted.  VA 
has an obligation to notify the veteran of the evidence 
needed to substantiate the claim and of what evidence he was 
responsible for obtaining.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In reviewing the record, there has been no notice to 
the veteran of the VCAA, and no indication that the veteran 
has been properly placed on notice of the evidence needed to 
substantiate his claims and what evidence VA would obtain.  
Id.  

The Board also notes that the veteran has argued that he is 
entitled to aid and attendance given the severity of his 
disabilities.  During a VA examination in November 1998, as 
noted above, the examiner reported that the veteran was able 
to walk only short distances without assistance and required 
home oxygen.  The veteran was reported as arriving at the 
examination with a friend in attendance and in a wheelchair.  
The examiner noted that the veteran's primary limiting factor 
was lung disease and not musculoskeletal factors.  

There is no other medical evidence in the record since the 
November 1998 VA examination by which to assess whether the 
veteran warrants special monthly compensation for aid and 
attendance.  In this respect, since that time, the veteran 
has been reported to be housebound due to his PTSD and 
hepatitis.  The veteran's attorney reported in a January 2003 
statement that VA had been providing the veteran assistance 
at his home three times a week since the summer of 2002.  She 
also indicated that a worker had been sent by VA to help the 
veteran clean his house, run errands, and assist where 
needed.  

Given this case is being remanded to the RO for a statement 
of the case on the issue of an earlier effective date earlier 
than May 14, 1998, for a rating of 10 percent for actinic 
keratosis, the Board additionally will remand the issue of 
entitlement to special monthly compensation for aid and 
attendance.  In this respect, the Board believes an 
additional examination is necessary to assess the current 
status of the veteran's medical condition and determine 
whether aid and attendance may be warranted in the veteran's 
case.  Furthermore, the veteran should be notified of that 
evidence needed to substantiate his claims and, further, what 
evidence he needs to supply and which VA will obtain.  The RO 
should ensure that any additional evidentiary development or 
other procedures that may be required by the VCAA are 
accomplished.  

Finally, the veteran's attorney reported in a January 2003 
letter that the veteran had been receiving Social Security 
Administration disability benefits since July 1996.  The RO 
should obtain those records.  

As such the veteran's claims are REMANDED to the RO for the 
following action: 

1.  The RO should provide the veteran 
with a statement of the case addressing 
the issue of entitlement to an effective 
date prior to May 14, 1998, for a 10 
percent rating for actinic keratosis.  
This issue should be returned to the 
Board for further consideration only if 
the veteran perfects a timely appeal.  

2.  The veteran should be provided a VCAA 
notice letter that tells him of the 
evidence needed to substantiate the 
issues on appeal, and of what evidence he 
is responsible for obtaining.  

3.  The RO should request the disability 
determination and supporting medical 
records from the Social Security 
Administration.  Associate all records 
received with the claims file.

4.  The RO should arrange for a VA aid 
and attendance/housebound examination (VA 
Form 2680) of the veteran for the purpose 
of ascertaining whether his disabilities 
have rendered him unable to independently 
perform the daily functions of self-care 
on a regular basis.  The examiner should, 
based on the results of examination and 
the medical evidence in the claims file, 
provide an opinion as to whether the 
veteran's service connected hepatitis and 
PTSD, cause him to be bedridden; render 
him unable to feed himself, attend to the 
wants of nature or protect himself from 
the hazards incident to his environment.  
Any opinions expressed by the examiner 
should be accompanied by a complete 
rationale.  The claims file should be 
made available to the examiner for 
review.  

5.  The RO should then review the claims 
file and ensure that all notification and 
the development required by the Veterans 
Claims Assistance Act.  If the benefits 
sought remain denied, the veteran and his 
attorney should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



                       
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



